Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered January 22, 1993, convicting him of reckless endangerment in the first degree, robbery in the third degree, criminal possession of stolen property in the third degree, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the prosecutor’s summation are, in part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Reding, 167 AD2d 716). As to those contentions which were properly preserved, the challenged comments were, for the most part, fair responses to the defense counsel’s attacks upon witness credibility (see, People v Diaz, 209 AD2d 632; People v Boyajian, 148 AD2d 740, 741) or properly limited to matters within the four corners of the evidence (see, People v Stanley, 163 AD2d 435). In any event, any error with respect to the preserved or unpreserved claims was harmless in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contention regarding the court’s charge is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), and, in any event, without merit. Bracken, J. P., Pizzuto, Hart and Krausman, JJ., concur.